UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-2138


RICHARD MARTIN,

                  Plaintiff - Appellant,

          v.

HOWARD J. WALSH, III, Esq.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      George J. Hazel, District Judge.
(8:15-cv-2302-GJH)


Submitted:   August 19, 2016                 Decided:   November 23, 2016


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Richard     Martin      appeals        the     district       court’s    order

dismissing     his     civil     action           pursuant       to   28     U.S.C.

§ 1915(e)(2)(B)(ii)        (2012).      We        review    a   district     court’s

dismissal under § 1915(e)(2)(B)(ii) de novo, applying the same

standards employed when reviewing a dismissal under Fed. R. Civ.

P. 12(b)(6).    De’Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir.

2003).    For the reasons that follow, we affirm.

     On    appeal,     Martin        challenges       the       district     court’s

conclusion    that   his    claims    were    untimely.          Martin’s    claims,

whether brought under state law or 42 U.S.C. § 1983 (2012), were

subject to, at longest, a three-year statute of limitations.

See Md. Code Ann., Cts. & Jud. Proc. § 5-101 (2013) (general

civil statute of limitations); Md. Code Ann., Cts. & Jud. Proc.

§ 5-105 (2013) (actions for assault and defamation); Owens v.

Balt. City State’s Attorneys Office, 767 F.3d 379, 388 (4th Cir.

2014) (§ 1983 claims), cert. denied, 135 S. Ct. 1893 (2015).

While Martin’s malicious prosecution claim has not yet accrued,

this claim is barred by his inability to meet the favorable

termination requirement.        See Heron v. Strader, 761 A.2d 56, 59

(Md. 2000).    Contrary to Martin’s assertions, the facts alleged

in the complaint demonstrate that his remaining claims accrued,

at the latest, by the time he was released from prison, and the

limitations period was not subject to tolling.                        See A Soc’y

                                        2
Without a Name v. Virginia, 655 F.3d 342, 348 (4th Cir. 2011)

(accrual under § 1983); Shailendra Kumar, P.A. v. Dhanda, 43
A.3d 1029, 1034-35, 1039-41 (Md. 2012) (discussing accrual and

tolling under state law); see also Nat’l Advert. Co. v. Raleigh,

947 F.2d 1158, 1166-67 (4th Cir. 1991) (describing continuing

violations    doctrine).      Finally,     because    Martin’s      claims    were

properly dismissed, the district court committed no error in

denying as moot Martin’s request to file electronically.

     Accordingly, we affirm the district court’s judgment.                     We

dispense     with    oral   argument   because       the    facts    and     legal

contentions    are   adequately   presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       3